DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 6, and 15 are amended.  Claims 3, 7-9, 11, and 13 are cancelled.  Claims 12 and 14 are withdrawn. Claims 21-25 are newly added.  Claims 1, 2, 4-6, 10, and 15-25 are currently under consideration.

Response to Arguments
The objection to claims 1 and 5 are withdrawn in view of the amendments to the claims.
Applicant's arguments filed 5/76/2021 have been fully considered but they are not persuasive.  Applicant argues on pages 11-12 that specification describes sensors beyond the example of a spirometer-related sensor and notes others that can be used to measure blood pressure, blood glucose, cholesterol, oxygen saturation, nitric oxide, EKG, and others.  Applicant also amended claims 1 and 15 to “a sensor for monitoring a parameter.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-20 are withdrawn in view of the amendments to claims 1 and 15.
Applicant’s arguments, see pgs. 12-13, filed 5/6/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations of from cancelled claim 3 that were incorporated into claim 1 do not appear to be stated in the specification.  The same issue applies to claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-6, 10, and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 15 recite “a sensor for monitoring a parameter” in the body of the claim.  A review of the specification indicates that the system is directed to sensors for monitoring a health conditions and includes such sensors as those listed in [0002] (blood pressure sensor, blood glucose sensor, cholesterol sensor, SpO2, nitric oxide, EKG, spirometer, etc.).    The broadest reasonable interpretation in view of the specification would include not just medical sensors but all sensors.  Applicants do not have possession of the full scope of the claimed invention (i.e. the application does not appear to be directed to any sensor).  The Office suggests amending the claim to narrow the scope of possible sensors as supported by the specification.  Newly added claim 21 also has this issue. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 2, 4-6, 10, and 15-20
Claim 4 is dependent on claim 3 which has been cancelled. The claim will be interpreted as if dependent upon claim 1.
Claims 1 and 15 recite the limitation, “appropriate format.”  The limitation “appropriate” is indefinite as it is unclear how this should be interpreted.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 includes limitations that appear to already be present in claim 1 and therefore fails to further limit claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008).
Regarding claim 1, Dağtaş et al. disclose a system comprising: 
[AltContent: oval]a transmission module (see rectangular hi-lighted area in the figure below) for coupling to a sensor (ECG sensors are shown in Fig. 1) for monitoring a parameter, the transmission module comprising:
[AltContent: roundedrect]
    PNG
    media_image1.png
    220
    338
    media_image1.png
    Greyscale

 a transducer configured for transducing raw signals from the sensor (the analog front-end shown above), the transducer operatively coupled to the sensor and a digital signal processor (the sensors are not shown above but are connected to the analog front-end through the two lines on the left, a digital signal processor was interpreted as the oval hi-lighted area); the digital signal processor operatively coupled to at least one processor (MCU includes a M16C microcontroller as indicated on page 3, second paragraph of section 2.2), the digital signal processor configured for receiving the transduced raw signal from the transducer and converting the transduced raw signal to raw digital data (the ADC performs quantization of the sensor signals); the at least one processor operatively coupled to a transmitter (the M16C is connected to transmitter TX shown in the figure), the at least one processor configured for encrypting the raw digital data (section 2.3 starting on page 4 discusses the use of cryptography keys with data At the same time, the raw ECG is measured and transmitted continuously to the home server”; that is, the raw ECG data is continuously transmitted to the PWH and then to a local server shown in Fig. 1); and the server configured for: authenticating the raw data package based on the sensor unit ID; decrypting the raw data package; extracting the raw digital data from the data package (use of cryptographic keys would necessarily require decryption, section 2.3 first paragraph also notes this includes authentication; the result of these processes would result in the extraction of the raw signal data from the data package); analyzing the raw digital data by calculating parameters based on the raw digital data and sensor-specific computations (see section 4 and 4.1 on page 8 – although some processing is done on the PWH/mobile device, it is also stated, “Digitized ECG data is continuously transmitted to the home server via a ZigBee network … The goal is to provide a repository for more detailed analysis of the data by … detection algorithms. In addition, the stored data is processed for more detailed and accurate analysis of ECG signals for detections such as Q-T interval and T wave detection”); determining whether the calculated parameters are within a certain threshold (Dağtaş et al. describes the ECG analysis which entails determining whether calculated parameters are within a certain threshold – pg. 3, right col, last paragraph discusses ECG peak detection using thresholds, additionally, Dağtaş et al. describe how a patient can be characterized based on the analysis of ECG data on page 7, left col. first paragraph – a patient can be deemed “GOOD” if the vital sign is within normal limits which implies comparing heart data from ECG to thresholds);
adding the results of the determination of whether the calculated parameters are within the certain threshold to a user record; and transmitting the results of the determination and the calculated parameters in one or more appropriate formats to one or more locations (Dağtaş et al. disclose that periodic reports are transmitted by the home server to the central server; these reports are received by the central server and used by staff for monitoring purposes (that is monitoring the health of persons for which the data is associated);
wherein the transmission module performs no functions on the raw signals, the raw digital data, or the raw data package, other than: at the transducer, transducing raw signals; at the digital signal processor, receiving the transduced raw signal from the transducer and converting the transduced raw signal to raw digital data; at the at least one processor, encrypting the raw digital data and converting the raw digital data into the raw data package; and at the transmitter, transmitting the raw data package (pg. 3, left col. first paragraph states that (i) the system measures the raw ECG signal and locally analyzes the heart rate variability and (ii) at the same time transmits the raw ECG to the home server; thus the transmission 
Claim 15 are included in the limitations of claim 1 while additionally requiring formatting the data in an appropriate format to a user record.  Appropriate formatting prior to transmission is required by the use of the Zigbee transmission standard discussed at 2.4 which creates packets of data in certain format in order to transmit; additionally, the periodic reports sent through the system to the server inherently requires a certain format for the report – data cannot just be “sent”).
Regarding claim 2
Claim 16 is similar in scope to claim 2 and is rejected using the same argument above.  Claim 16 also includes limitations for determining whether the calculated parameters are within a certain threshold.  These limitations are also covered in the rejection of claim 1 and are rejected in the same manner. 
Regarding claim 5, Dağtaş et al. disclose wherein the server performs all functions on the raw signals, the raw digital data, and the raw data package, other than: transducing raw signals at the transducer; receiving the transduced raw signal from the sensor and converting the transduced raw signal to raw digital data at the digital signal processor; encrypting the raw digital data and converting the raw digital data into the raw data package at the at least one processor; transmitting the raw data package to the mobile device at the transmitter; and forwarding the raw data package at the mobile device to the server (note the claim does not state only the server performs these functions, as noted previously pg. 8, section 4.1 states that the server performs a detailed analysis of the ECG data but does not perform any of the above functions).  
Claim 6 limitations appear to be included in claim 1 from which it depends already and is therefore rejected using the same argument as above.  
Regarding claim 17, Dağtaş et al. disclose wherein the raw data package transmitted to the remote server is in the same form as cellular voice data signal or text data signal, or a combination thereof (Fig. 1 shows that cellular networks are available for transmission and therefore any ECG data would be formatted for this type of transmission mode).
Regarding claim 18, Dağtaş et al. disclose wherein the transducer is configured to perform one or more functions consisting of: transducing and generating raw signal from the sensor; and wherein the at least one processor is configured to perform one or more functions consisting of: encrypting and packaging raw digital data (this was covered in the rejection of claim 1 and 15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008) in view of Paul et al. (US 2013/0268935).
Dağtaş et al. et al. do not disclose wherein the mobile device performs no functions on the raw data package other than forwarding the raw data package to the server.  The Office did not interpret this claim limitation to mean that the mobile device is configured only to perform forwarding functions.  In the case of the rejection below, the claim was interpreted by the Office as whether there were any situations where it the mobile device may be incapable of performing other functions.  In that light, Paul et al. teach a system for managing resources in mobile networks when a resources may be constrained.  Paul et al. teach that if the system resources of a mobile device may be constrained, local functionality may be shifted to a server (see end of [0104]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the system of Dağtaş et al. to such that the mobile device does not perform any functions other than forwarding data to the server for the server as taught by Paul et al. to process data because it may improve performance.  There would have been a reasonable expectation of success given that this simply involves additional programming.   This same argument would apply to the rejection of claim 19. 
Claims 20 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Dağtaş et al. ("Real-Time and Secure Wireless Health Monitoring", International Journal of Telemedicine and Applications, vol. 2008, Article ID 135808, 10 pages, 2008) in view of Dicks et al. (US 2011/0161111, cited in the last Office Action).
Regarding claim 20, Dağtaş et al. do not disclose wherein sensor-specific parameters calculated by the remote server are selected from one or more of volume, rate of breath flow, and other calculated respiratory function parameters.  Dağtaş et al. disclose that they are exploring the application of the system with other types of medical device sensors though (pg. 9, right column, first paragraph discusses oxygen, temperature, and glucose sensing).  Dicks et al. teach a system for managing sensor data from a variety of sensors including a spirometer ([0044]).  A spirometer inherently provides data related to respiratory function parameters.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Dağtaş et al. to include spirometer sensing as well which would result in additional calculations at the server for respiratory function given the setup of the existing system because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Dağtaş et al. do not disclose the limitations of claim 10 which state wherein analyzing the raw digital data by calculating parameters comprises the server computing calculated respiratory function parameters based on the transmitted raw data package and sensor-specific computation.  As noted above, Dağtaş et al. do note that they are exploring the use of the system with other medical sensors.  Dicks et al. teach a system for managing sensor data from a variety of sensors including a spirometer ([0044]).  A spirometer inherently provides data related to respiratory function parameters.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Dağtaş et al. to include spirometer sensing as well which would result in additional calculations by the server for respiratory function (recall Dağtaş et al.’s system performs sensor parameter calculations at the server) given the setup of the existing system because it amounts to combining prior 

Conclusion
Claims 1, 2, 4-6, 10, and 15-20 are rejected.  No prior art rejections were included for claims 21-25.  However, the Office believes that the resolution of the 35 U.S.C. § 112 issues would likely result in allowance of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791